      Case 19-41001-elm13 Doc 2 Filed 03/08/19                          Entered 03/08/19 10:59:11                Page 1 of 19
                                                                                                                     03/08/2019 10:41:18am
Ince Law Office
P.O. Box 951
Mineral Wells, TX 76068



Bar Number: 10388920
Phone: (817) 382-0528

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

In re: James Patrick Daugherty                    xxx-xx-5212             §          Case No:
       5115 Ridge Pointe Dr.                                              §
                                                                                     Date:        2/28/2019
       Arlington, TX 76017                                                §
                                                                          §          Chapter 13
                                                                          §

      Holli Leann Daugherty                       xxx-xx-9106
      5115 Ridge Pointe Dr.
      Arlington, TX 76017



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $170.00                       Value of Non-exempt property per § 1325(a)(4):       $1,591.82
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $10,200.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 60 months
      Case 19-41001-elm13 Doc 2 Filed 03/08/19                          Entered 03/08/19 10:59:11                   Page 2 of 19
                                                                                                                          03/08/2019 10:41:18am
Case No:
Debtor(s):   James Patrick Daugherty
             Holli Leann Daugherty



                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $170.00       per month, months    1       to   60    .

          For a total of    $10,200.00      (estimated " Base Amount ").
          First payment is due                      .

          The applicable commitment period ("ACP") is        60   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
             $1,591.82        .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                          SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.
Attorney General/Child Support Division                                     $0.00                     Direct Pay

C. ATTORNEY FEES: To                         Ince Law Office               , total:         $3,700.00     ;
      $1,500.00 Pre-petition;             $2,200.00    disbursed by the Trustee.




                                                                  Page 2
      Case 19-41001-elm13 Doc 2 Filed 03/08/19                         Entered 03/08/19 10:59:11                 Page 3 of 19
                                                                                                                       03/08/2019 10:41:18am
Case No:
Debtor(s):   James Patrick Daugherty
             Holli Leann Daugherty

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

Service Finance Co                                   $2,537.62         $2,600.00       5.10%                                          Pro-Rata
A/C Unit for Home

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL




                                                                 Page 3
      Case 19-41001-elm13 Doc 2 Filed 03/08/19                         Entered 03/08/19 10:59:11               Page 4 of 19
                                                                                                                     03/08/2019 10:41:18am
Case No:
Debtor(s):   James Patrick Daugherty
             Holli Leann Daugherty

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

BB&T                                                         2017 Nissan Altima                                                 $18,776.00

Suntrust Bank                                                2016 Nissan Rogue                                                  $23,500.00
Wells Fargo Hm Mortgag                                       Homestead                                                         $129,539.00

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Barclays Bank Delaware                                            $3,524.00
Barclays Bank Delaware                                            $1,667.00
Bryant State Bank                                                 $1,463.00
Capital One                                                         $449.00
Capital One                                                       $2,930.00
Capital One                                                       $2,020.00
Capital One                                                         $980.00
Capital One                                                         $526.00
Chase Card Services                                               $1,764.00
Chase Card Services                                                 $864.00
Citibank North America                                            $1,458.00
Citibank/Best Buy                                                 $2,921.00
Citibank/The Home Depot                                           $8,659.00
Citibank/The Home Depot                                           $3,169.00
Comenity Capital/Gamestop                                         $1,898.00

                                                                Page 4
      Case 19-41001-elm13 Doc 2 Filed 03/08/19                        Entered 03/08/19 10:59:11                Page 5 of 19
                                                                                                                     03/08/2019 10:41:18am
Case No:
Debtor(s):   James Patrick Daugherty
             Holli Leann Daugherty

Comenitybank/Jared                                                  $165.00
Commerce Bank                                                     $5,093.00
Credit First National Association                                 $1,274.00
Credit First National Association                                 $1,048.00
Dept of Ed / Navient                                                  $0.00
Discover Financial                                                $8,145.00
Diversified Credit Sys                                                $0.00
Financial Data Systems                                              $115.00
First Nataional Bank/Legacy                                       $2,366.00
Kohls/Capital One                                                 $2,880.00
Service Finance Company                                           $2,525.00
Synchrony Bank/Amazon                                             $5,317.00
Synchrony Bank/Care Credit                                        $2,975.00
Synchrony Bank/Gap                                                $1,299.00
Synchrony Bank/Sams                                               $4,032.00
Synchrony Bank/Walmart                                            $2,276.00
Synchrony Bank/Walmart                                            $5,668.00
U.S. Department of Education                                          $0.00
U.S. Department of Education                                          $0.00

TOTAL SCHEDULED UNSECURED:                                      $79,470.00
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     5%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                      ASSUME/REJECT         CURE AMOUNT         TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.




                                                                Page 5
        Case 19-41001-elm13 Doc 2 Filed 03/08/19                          Entered 03/08/19 10:59:11                 Page 6 of 19
                                                                                                                           03/08/2019 10:41:18am
Case No:
Debtor(s):   James Patrick Daugherty
             Holli Leann Daugherty

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.




                                                                   Page 6
      Case 19-41001-elm13 Doc 2 Filed 03/08/19                            Entered 03/08/19 10:59:11                 Page 7 of 19
                                                                                                                           03/08/2019 10:41:18am
Case No:
Debtor(s):   James Patrick Daugherty
             Holli Leann Daugherty

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.




                                                                   Page 7
      Case 19-41001-elm13 Doc 2 Filed 03/08/19                           Entered 03/08/19 10:59:11                 Page 8 of 19
                                                                                                                          03/08/2019 10:41:18am
Case No:
Debtor(s):   James Patrick Daugherty
             Holli Leann Daugherty

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.




                                                                  Page 8
      Case 19-41001-elm13 Doc 2 Filed 03/08/19                           Entered 03/08/19 10:59:11                 Page 9 of 19
                                                                                                                         03/08/2019 10:41:18am
Case No:
Debtor(s):   James Patrick Daugherty
             Holli Leann Daugherty

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                  Page 9
     Case 19-41001-elm13 Doc 2 Filed 03/08/19                         Entered 03/08/19 10:59:11                Page 10 of 19
                                                                                                                      03/08/2019 10:41:18am
Case No:
Debtor(s):   James Patrick Daugherty
             Holli Leann Daugherty

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ James K. Ince
James K. Ince, Debtor's(s') Attorney                                      Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ James K. Ince                                                         10388920
James K. Ince, Debtor's(s') Counsel                                       State Bar Number




                                                               Page 10
     Case 19-41001-elm13 Doc 2 Filed 03/08/19                        Entered 03/08/19 10:59:11                  Page 11 of 19
                                                                                                                     03/08/2019 10:41:18am
Case No:
Debtor(s):   James Patrick Daugherty
             Holli Leann Daugherty



                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the    8th day of March, 2019        :

(List each party served, specifying the name and address of each party)


Dated:              March 8, 2019                                         /s/ James K. Ince
                                                                          James K. Ince, Debtor's(s') Counsel

Attoreny General--US. Dept of Justice             Barclays Bank Delaware                            Capital One
10th Constitution Avenue NW                       xxxxxxxxxxx4086                                   xxxxxxxxxxxx2857
Washington, DC 20530                              Attn: Correspondence                              Attn: Bankruptcy
                                                  PO Box 8801                                       PO Box 30285
                                                  Wilmington, DE 19899                              Salt Lake City, UT 84130


Attorney General Child Support Div.               BB&T                                              Capital One
Region 4, Bankruptcy Section                      xxxxxxxxxxxxx1001                                 xxxxxxxxxxxx7043
400 South Zang #1100                              Attn: Bankruptcy                                  Attn: Bankruptcy
Dallas, TX 75208                                  PO Box 1847                                       PO Box 30285
                                                  Wilson, NC 27894                                  Salt Lake City, UT 84130


Attorney General--Bankruptcy                      Bryant State Bank                                 Capital One Auto Finance
P.O. Box 12548                                    xxxxxxxxxxxx3457                                  xxxxxxxxxxxxx1001
Austin, TX 78711-2548                             Attn: Bankruptcy                                  Attn: Bankruptcy
                                                  PO Box 215                                        PO Box 30285
                                                  Bryant, SD 57221                                  Salt Lake City, UT 84130


Attorney General/Child Support                    Capital One                                       CenterPoint Energy
Division                                          xxxxxxxxxxxx1833                                  xxxxxxxxxxxxxxxxxxx6415
xxxx6808                                          Attn: Bankruptcy                                  Attn: Bankruptcy
Attn: Bankruptcy                                  PO Box 30285                                      PO Box 4981
PO Box 12017                                      Salt Lake City, UT 84130                          Houston, TX 77210
Austin, TX 78711

AUSA                                              Capital One                                       Chase Card Services
801 Cherry St. Unit 4                             xxxxxxxxxxxx1371                                  xxxxxxxxxxxx4674
Fort Worth, TX 76102                              Attn: Bankruptcy                                  Attn: Bankruptcy
                                                  PO Box 30285                                      PO Box 15298
                                                  Salt Lake City, UT 84130                          Wilmington, DE 19850


Barclays Bank Delaware                            Capital One                                       Chase Card Services
xxxxxxxxxxx5127                                   xxxxxxxxxxxx3857                                  xxxxxxxxxxxx4293
Attn: Correspondence                              Attn: Bankruptcy                                  Attn: Bankruptcy
PO Box 8801                                       PO Box 30285                                      PO Box 15298
Wilmington, DE 19899                              Salt Lake City, UT 84130                          Wilmington, DE 19850




                                                               Page 11
     Case 19-41001-elm13 Doc 2 Filed 03/08/19             Entered 03/08/19 10:59:11   Page 12 of 19
                                                                                            03/08/2019 10:41:18am
Case No:
Debtor(s):   James Patrick Daugherty
             Holli Leann Daugherty

Citibank North America                  Credence Resource Management          Financial Data Systems
xxxxxxxxxxxx9512                        xxxxx5961                             xxx7195
Citibank Corp/Centralized Bankruptcy    PO Box 2300                           Attn: Bankruptcy
PO Box 790034                           Southgate, MI 48195                   PO Box 688
St Louis, MO 63179                                                            Wrightsville Beach, NC 28480


Citibank/Best Buy                       Credit First National Association     First Nataional Bank/Legacy
xxxxxxxxxxxx9110                        xxxxx8951                             xxxxxxxxxxxx5679
Attn: Bankruptcy                        Attn: Bankruptcy                      Attn: Bankruptcy
PO Box 790441                           PO Box 81315                          PO Box 5097
St. Louis, MO 63179                     Cleveland, OH 44181                   Sioux Falls, SD 57117


Citibank/The Home Depot                 Credit First National Association     Houston Ecu
xxxxxxxxxxxx8579                        xxxxx4593                             xxxxxxxxxxxx4002
Attn: Recovery/Centralized Bankruptcy   Attn: Bankruptcy                      Houston Metropolitan Credit Unioin
PO Box 790034                           PO Box 81315                          608 E Tidwell Rd
St Louis, MO 63179                      Cleveland, OH 44181                   Houston, TX 77022


Citibank/The Home Depot                 Dept of Ed / Navient                  Internal Revenue Service--Insolvency
xxxxxxxxxxxx2482                        xxxxxxxxxxxxxxxxxxx0330               P.O. Box 7346
Attn: Recovery/Centralized Bankruptcy   Attn: Claims Dept                     Philadelphia, PA 19101-7346
PO Box 790034                           PO Box 9635
St Louis, MO 63179                      Wilkes-Barre, PA 18773


Comenity Capital/Gamestop               Discover Financial                    IRS--SBSE Insovvency Area 10
xxxxxxxxxxxx4763                        xxxxxxxxxxxx4986                      1100 Commerce, MC 5026
Attn: Bankruptcy Dept                   PO Box 3025                           Dallas, TX 75242
PO Box 182125                           New Albany, OH 43054
Columbus, OH 43218


Comenitybank/Jared                      Diversified Consultants, Inc.         James Patrick Daugherty
xxxxxxxxxxxx1659                        xxxx1222                              5115 Ridge Pointe Dr.
Attn: Bankruptcy Dept                   Attn: Bankruptcy                      Arlington, TX 76017
PO Box 182125                           PO Box 551268
Columbus, OH 43218                      Jacksonville, FL 32255


Commerce Bank                           Diversified Consultants, Inc.         Jefferson Capital Systems, LLC
xxxxxxxxxxxx7344                        xxxx2248                              xxxxxxxxx5003
Attn: Bankruptcy                        Attn: Bankruptcy                      PO Box 1999
PO Box 419248 KCREC-10                  PO Box 551268                         Saint Cloud, MN 56302
Kansas City, MO 64141                   Jacksonville, FL 32255


Convergent Outsourcing, Inc.            Diversified Credit Sys                Jefferson Capital Systems, LLC
xxxx0177                                xxx2054                               xxxxxxxxx4003
Attn: Bankruptcy                        Attention: Bankruptcy Department      PO Box 1999
PO Box 9004                             PO Box 3424                           Saint Cloud, MN 56302
Renton, WA 98057                        Longview, TX 75606




                                                    Page 12
     Case 19-41001-elm13 Doc 2 Filed 03/08/19          Entered 03/08/19 10:59:11   Page 13 of 19
                                                                                         03/08/2019 10:41:18am
Case No:
Debtor(s):   James Patrick Daugherty
             Holli Leann Daugherty

Kohls/Capital One                      State Comptroller                   TABC
xxxxxxxxxxxx4816                       Revenue Accounting Div/Bankrup      Licenses and Permits Division
Kohls Credit                           P.O. Box 13528                      P.O. Box 13127
PO Box 3120                            Austin, TX 78711                    Austin, TX 78711-3127
Milwaukee, WI 53201


Linebarer Goggan Blair                 Suntrust Bank                       Tax Division
2777 N. Stemmons Freeway               PO Box 791144                       U.S. Department Of Justice
Suite 1000                             Baltimore, MD 21279-1144            717 N. Harwood, Suite 400
Dallas, TX 75207                                                           Dallas, TX 75201



Navient                                Synchrony Bank/Amazon               TEC
xxxxxxxxxxxxxxxxxxx0330                xxxxxxxxxxxx2579                    TEC Building--Bankruptcy
Attn: Bankruptcy                       Attn: Bankruptcy                    101 East 15th Street
PO Box 9000                            PO Box 965060                       Austin, TX 78714--9080
Wiles-Barr, PA 18773                   Orlando, FL 32896


Perdue Brandon Felder Collins & Mott   Synchrony Bank/Care Credit          U.S. Attorney General
P.O. Box 13430                         xxxxxxxxxxxx1378                    Main Justice Building, Room 5111
Arlington, TX 76094-0430               Attn: Bankruptcy Dept               10th & Constitution Ave., N.W.
                                       PO Box 965060                       Washington, DC 20530
                                       Orlando, FL 32896


Receivables Performance Mgmt           Synchrony Bank/Gap                  U.S. Department of Education
xxxx9974                               xxxxxxxxxxxx0579                    xxxx4046
Attn: Bankruptcy                       Attn: Bankruptcy Dept               ECMC/Bankruptcy
PO Box 1548                            PO Box 965060                       PO Box 16408
Lynnwood, WA 98036                     Orlando, FL 32896                   Saint Paul, MN 55116


SCA Collections Inc.                   Synchrony Bank/Sams                 U.S. Department of Education
PO Box 876                             xxxxxxxxxxxx7782                    xxxx8702
Greenville, NC 27835                   Attn: Bankruptcy                    ECMC/Bankruptcy
                                       PO Box 965060                       PO Box 16408
                                       Orlando, FL 32896                   Saint Paul, MN 55116


Service Finance Co                     Synchrony Bank/Walmart              United States Attorney
xxx3507                                xxxxxxxxxxxx0031                    1100 Commerce Room 300
555 S. Federal Hwy #200                Attn: Bankruptcy                    Dallas, TX 75242
Boca Raton, FL 33432                   PO Box 965060
                                       Orlando, FL 32896


Service Finance Company                Synchrony Bank/Walmart              Wells Fargo Hm Mortgag
xxx3507                                xxxxxxxxxxxx4525                    xxxxxxxxx1502
Attn: Bankruptcy                       Attn: Bankruptcy                    Po Box 10335
555 S Federal Highway                  PO Box 965060                       Des Moines, IA 50306
Boca Raton, FL 33432                   Orlando, FL 32896




                                                 Page 13
       Case 19-41001-elm13 Doc 2 Filed 03/08/19                          Entered 03/08/19 10:59:11                    Page 14 of 19
                                                                                                                              03/08/2019 10:41:19am
Ince Law Office
P.O. Box 951
Mineral Wells, TX 76068



Bar Number: 10388920
Phone: (817) 382-0528
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: James Patrick Daugherty                     xxx-xx-5212      §      CASE NO:
       5115 Ridge Pointe Dr.                                        §
       Arlington, TX 76017                                          §
                                                                    §
                                                                    §

        Holli Leann Daugherty                      xxx-xx-9106
        5115 Ridge Pointe Dr.
        Arlington, TX 76017




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       2/28/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                             $170.00
 Disbursements                                                                                   First (1)                 Second (2) (Other)
 Account Balance Reserve                                                                           $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                           $16.50                              $17.00
 Filing Fee                                                                                        $0.00                               $0.00
 Noticing Fee                                                                                     $54.60                               $0.00

 Subtotal Expenses/Fees                                                                           $76.10                              $17.00
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                         $93.90                             $153.00


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                               $0.00

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
         Case 19-41001-elm13 Doc 2 Filed 03/08/19                         Entered 03/08/19 10:59:11                 Page 15 of 19
                                                                                                                         03/08/2019 10:41:19am
Case No:
Debtor(s):   James Patrick Daugherty
             Holli Leann Daugherty

 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                Collateral                             Amount          Collateral   Percentage    Payment Amount
   Service Finance Co                  A/C Unit for Home                     $2,537.62        $2,600.00        1.25%              $32.50

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                     $32.50

                                                TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                              $0.00
      Debtor's Attorney, per mo:                                                                                                 $61.40
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $32.50

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                              $0.00
      Debtor's Attorney, per mo:                                                                                                $120.50
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $32.50



 Order of Payment:

 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         3/8/2019

 /s/ James K. Ince
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
       Case 19-41001-elm13 Doc 2 Filed 03/08/19                       Entered 03/08/19 10:59:11       Page 16 of 19
                                                                                                            03/08/2019 10:41:19am
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION

  IN RE: James Patrick Daugherty                                                CASE NO.
                                      Debtor


          Holli Leann Daugherty                                                 CHAPTER      13
                                   Joint Debtor

                                                  CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on March 11, 2019, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                  /s/ James K. Ince
                                  James K. Ince
                                  Bar ID:10388920
                                  Ince Law Office
                                  P.O. Box 951
                                  Mineral Wells, TX 76068
                                  (817) 382-0528



Attoreny General--US. Dept of Justice             AUSA                                     Bryant State Bank
10th Constitution Avenue NW                       801 Cherry St. Unit 4                    xxxxxxxxxxxx3457
Washington, DC 20530                              Fort Worth, TX 76102                     Attn: Bankruptcy
                                                                                           PO Box 215
                                                                                           Bryant, SD 57221


Attorney General Child Support Div.               Barclays Bank Delaware                   Capital One
Region 4, Bankruptcy Section                      xxxxxxxxxxx5127                          xxxxxxxxxxxx1833
400 South Zang #1100                              Attn: Correspondence                     Attn: Bankruptcy
Dallas, TX 75208                                  PO Box 8801                              PO Box 30285
                                                  Wilmington, DE 19899                     Salt Lake City, UT 84130


Attorney General--Bankruptcy                      Barclays Bank Delaware                   Capital One
P.O. Box 12548                                    xxxxxxxxxxx4086                          xxxxxxxxxxxx1371
Austin, TX 78711-2548                             Attn: Correspondence                     Attn: Bankruptcy
                                                  PO Box 8801                              PO Box 30285
                                                  Wilmington, DE 19899                     Salt Lake City, UT 84130


Attorney General/Child Support Division           BB&T                                     Capital One
xxxx6808                                          xxxxxxxxxxxxx1001                        xxxxxxxxxxxx3857
Attn: Bankruptcy                                  Attn: Bankruptcy                         Attn: Bankruptcy
PO Box 12017                                      PO Box 1847                              PO Box 30285
Austin, TX 78711                                  Wilson, NC 27894                         Salt Lake City, UT 84130
       Case 19-41001-elm13 Doc 2 Filed 03/08/19                     Entered 03/08/19 10:59:11            Page 17 of 19
                                                                                                               03/08/2019 10:41:19am
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION

  IN RE: James Patrick Daugherty                                                  CASE NO.
                                    Debtor


          Holli Leann Daugherty                                                  CHAPTER       13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE
                                                     (Continuation Sheet #1)

Capital One                                      Citibank/Best Buy                           Credence Resource Management
xxxxxxxxxxxx2857                                 xxxxxxxxxxxx9110                            xxxxx5961
Attn: Bankruptcy                                 Attn: Bankruptcy                            PO Box 2300
PO Box 30285                                     PO Box 790441                               Southgate, MI 48195
Salt Lake City, UT 84130                         St. Louis, MO 63179


Capital One                                      Citibank/The Home Depot                     Credit First National Association
xxxxxxxxxxxx7043                                 xxxxxxxxxxxx8579                            xxxxx8951
Attn: Bankruptcy                                 Attn: Recovery/Centralized Bankruptcy       Attn: Bankruptcy
PO Box 30285                                     PO Box 790034                               PO Box 81315
Salt Lake City, UT 84130                         St Louis, MO 63179                          Cleveland, OH 44181


Capital One Auto Finance                         Citibank/The Home Depot                     Credit First National Association
xxxxxxxxxxxxx1001                                xxxxxxxxxxxx2482                            xxxxx4593
Attn: Bankruptcy                                 Attn: Recovery/Centralized Bankruptcy       Attn: Bankruptcy
PO Box 30285                                     PO Box 790034                               PO Box 81315
Salt Lake City, UT 84130                         St Louis, MO 63179                          Cleveland, OH 44181


CenterPoint Energy                               Comenity Capital/Gamestop                   Dept of Ed / Navient
xxxxxxxxxxxxxxxxxxx6415                          xxxxxxxxxxxx4763                            xxxxxxxxxxxxxxxxxxx0330
Attn: Bankruptcy                                 Attn: Bankruptcy Dept                       Attn: Claims Dept
PO Box 4981                                      PO Box 182125                               PO Box 9635
Houston, TX 77210                                Columbus, OH 43218                          Wilkes-Barre, PA 18773


Chase Card Services                              Comenitybank/Jared                          Discover Financial
xxxxxxxxxxxx4674                                 xxxxxxxxxxxx1659                            xxxxxxxxxxxx4986
Attn: Bankruptcy                                 Attn: Bankruptcy Dept                       PO Box 3025
PO Box 15298                                     PO Box 182125                               New Albany, OH 43054
Wilmington, DE 19850                             Columbus, OH 43218


Chase Card Services                              Commerce Bank                               Diversified Consultants, Inc.
xxxxxxxxxxxx4293                                 xxxxxxxxxxxx7344                            xxxx1222
Attn: Bankruptcy                                 Attn: Bankruptcy                            Attn: Bankruptcy
PO Box 15298                                     PO Box 419248 KCREC-10                      PO Box 551268
Wilmington, DE 19850                             Kansas City, MO 64141                       Jacksonville, FL 32255


Citibank North America                           Convergent Outsourcing, Inc.                Diversified Consultants, Inc.
xxxxxxxxxxxx9512                                 xxxx0177                                    xxxx2248
Citibank Corp/Centralized Bankruptcy             Attn: Bankruptcy                            Attn: Bankruptcy
PO Box 790034                                    PO Box 9004                                 PO Box 551268
St Louis, MO 63179                               Renton, WA 98057                            Jacksonville, FL 32255
       Case 19-41001-elm13 Doc 2 Filed 03/08/19                      Entered 03/08/19 10:59:11          Page 18 of 19
                                                                                                              03/08/2019 10:41:19am
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION

  IN RE: James Patrick Daugherty                                                   CASE NO.
                                     Debtor


          Holli Leann Daugherty                                                    CHAPTER      13
                                   Joint Debtor

                                                  CERTIFICATE OF SERVICE
                                                      (Continuation Sheet #2)

Diversified Credit Sys                            Jefferson Capital Systems, LLC              SCA Collections Inc.
xxx2054                                           xxxxxxxxx5003                               PO Box 876
Attention: Bankruptcy Department                  PO Box 1999                                 Greenville, NC 27835
PO Box 3424                                       Saint Cloud, MN 56302
Longview, TX 75606


Financial Data Systems                            Jefferson Capital Systems, LLC              Service Finance Co
xxx7195                                           xxxxxxxxx4003                               xxx3507
Attn: Bankruptcy                                  PO Box 1999                                 555 S. Federal Hwy #200
PO Box 688                                        Saint Cloud, MN 56302                       Boca Raton, FL 33432
Wrightsville Beach, NC 28480


First Nataional Bank/Legacy                       Kohls/Capital One                           Service Finance Company
xxxxxxxxxxxx5679                                  xxxxxxxxxxxx4816                            xxx3507
Attn: Bankruptcy                                  Kohls Credit                                Attn: Bankruptcy
PO Box 5097                                       PO Box 3120                                 555 S Federal Highway
Sioux Falls, SD 57117                             Milwaukee, WI 53201                         Boca Raton, FL 33432


Houston Ecu                                       Linebarer Goggan Blair                      State Comptroller
xxxxxxxxxxxx4002                                  2777 N. Stemmons Freeway                    Revenue Accounting Div/Bankrup
Houston Metropolitan Credit Unioin                Suite 1000                                  P.O. Box 13528
608 E Tidwell Rd                                  Dallas, TX 75207                            Austin, TX 78711
Houston, TX 77022


Internal Revenue Service--Insolvency              Navient                                     Suntrust Bank
P.O. Box 7346                                     xxxxxxxxxxxxxxxxxxx0330                     PO Box 791144
Philadelphia, PA 19101-7346                       Attn: Bankruptcy                            Baltimore, MD 21279-1144
                                                  PO Box 9000
                                                  Wiles-Barr, PA 18773


IRS--SBSE Insovvency Area 10                      Perdue Brandon Felder Collins & Mott        Synchrony Bank/Amazon
1100 Commerce, MC 5026                            P.O. Box 13430                              xxxxxxxxxxxx2579
Dallas, TX 75242                                  Arlington, TX 76094-0430                    Attn: Bankruptcy
                                                                                              PO Box 965060
                                                                                              Orlando, FL 32896


James Patrick Daugherty                           Receivables Performance Mgmt                Synchrony Bank/Care Credit
5115 Ridge Pointe Dr.                             xxxx9974                                    xxxxxxxxxxxx1378
Arlington, TX 76017                               Attn: Bankruptcy                            Attn: Bankruptcy Dept
                                                  PO Box 1548                                 PO Box 965060
                                                  Lynnwood, WA 98036                          Orlando, FL 32896
       Case 19-41001-elm13 Doc 2 Filed 03/08/19                     Entered 03/08/19 10:59:11       Page 19 of 19
                                                                                                        03/08/2019 10:41:19am
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE: James Patrick Daugherty                                                    CASE NO.
                                    Debtor


          Holli Leann Daugherty                                                     CHAPTER    13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE
                                                     (Continuation Sheet #3)

Synchrony Bank/Gap                               U.S. Attorney General
xxxxxxxxxxxx0579                                 Main Justice Building, Room 5111
Attn: Bankruptcy Dept                            10th & Constitution Ave., N.W.
PO Box 965060                                    Washington, DC 20530
Orlando, FL 32896


Synchrony Bank/Sams                              U.S. Department of Education
xxxxxxxxxxxx7782                                 xxxx4046
Attn: Bankruptcy                                 ECMC/Bankruptcy
PO Box 965060                                    PO Box 16408
Orlando, FL 32896                                Saint Paul, MN 55116


Synchrony Bank/Walmart                           U.S. Department of Education
xxxxxxxxxxxx0031                                 xxxx8702
Attn: Bankruptcy                                 ECMC/Bankruptcy
PO Box 965060                                    PO Box 16408
Orlando, FL 32896                                Saint Paul, MN 55116


Synchrony Bank/Walmart                           United States Attorney
xxxxxxxxxxxx4525                                 1100 Commerce Room 300
Attn: Bankruptcy                                 Dallas, TX 75242
PO Box 965060
Orlando, FL 32896


TABC                                             Wells Fargo Hm Mortgag
Licenses and Permits Division                    xxxxxxxxx1502
P.O. Box 13127                                   Po Box 10335
Austin, TX 78711-3127                            Des Moines, IA 50306



Tax Division
U.S. Department Of Justice
717 N. Harwood, Suite 400
Dallas, TX 75201



TEC
TEC Building--Bankruptcy
101 East 15th Street
Austin, TX 78714--9080
